Citation Nr: 0845076	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial evaluation for recurrent 
instability of the left shoulder with dislocation status post 
surgical repair, currently assigned a 10 percent disability 
evaluation.

2.  Entitlement to a higher initial evaluation for recurrent 
instability of the right shoulder with dislocation status 
post surgical repair, currently assigned a 10 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The veteran served on active duty from May 2003 to October 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  That decision granted service 
connection for recurrent instability of the left and right 
shoulders with dislocation status post surgical repair and 
assigned separate 10 percent disability evaluations effective 
from October 9, 2005.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

A hearing was held on October 30, 2008, in Boston, 
Massachusetts, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the veteran a more recent VA 
examination and to obtain additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Board notes that the veteran was afforded a 
VA examination in August 2005 in connection with his claim 
for service connection for a bilateral shoulder disability.  
Following the grant of service connection by the RO in an 
August 2006 rating decision, the veteran expressed his 
disagreement with the disability evaluation assigned his 
service-connected left and right shoulder disabilities.  The 
veteran was subsequently provided a hearing before the Board 
in October 2008 during which he testified that his disability 
had progressively worsened since his last examination.  The 
Board does acknowledge that it has been over three years 
since his last examination.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a VA examination is 
necessary to assess the current severity and manifestations 
of the veteran's service-connected bilateral shoulder 
disability.

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that the veteran indicated at 
his October 2008 hearing before the Board that he was 
attempting to be seen by a private physician.  However, it is 
unclear whether the veteran was ever seen by that physician.  
In fact, the claims file does not contain any post-service 
treatment records.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's shoulders.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
service-connected bilateral shoulder 
disability.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be 
made for the private physician 
identified by the veteran at his 
October 2008 hearing.  

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected recurrent instability of the 
left and right shoulders with 
dislocation status post surgical 
repair.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected disabilities.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's 
disabilities under the rating criteria, 
to include the range of motion of both 
shoulders in degrees.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as 
should any additional disability due to 
these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




